FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT



THIS FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT, dated as of
December 21, 2007 (this "Amendment"), is among TESCO US HOLDING LP (the "US
Borrower"), TESCO CORPORATION (the "Canadian Borrower", and collectively with
the US Borrower, the "Borrowers"), the LENDERS party hereto, and JPMORGAN CHASE
BANK, N.A., as Administrative Agent.



RECITAL



The Borrowers, the Lenders and the Administrative Agent are parties to an
Amended and Restated Credit Agreement dated as of June 5, 2007 (the "Credit
Agreement"). The Borrowers desire to amend the Credit Agreement as set forth
herein and the Lenders are willing to do so in accordance with the terms hereof.



TERMS



In consideration of the premises and of the mutual agreements herein contained,
the parties agree as follows:



ARTICLE 1.

AMENDMENTS

.





1.1 The last sentence of Section 2.02(c) is restated as follows: "Borrowings of
more than one Type and Class may be outstanding at the same time; provided that
there shall not at any time be more than a total of nine Eurodollar Borrowings
outstanding."

 

1.2 Section 2.06(c) is restated as follows:

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the date that is five Business Days prior to the Revolving Credit
Maturity Date.

 

1.3 Reference in Section 2.09(d) to "$10,000,000" is deleted and "$5,000,000" is
substituted in place thereof.

 

1.4 The Borrowers are hereby exercising their right under Section 2.09(d) to
increase the aggregate Revolving Commitments by $45,000,000. The Administrative
Agent consents to such increase. The Administrative Agent, each Lender
increasing its Revolving Commitment as described in Schedule 2.01 attached
hereto and the Borrowers agree that Schedule 2.01 attached to the Credit
Agreement is replaced with Schedule 2.01 attached hereto. It is acknowledged and
agreed that the increase in the Revolving Commitments under this Amendment by
amending Schedule 2.01(c) is an allowed increase to the Revolving Commitments
under Section 2.09(d) of the Credit Agreement.



 

 

ARTICLE 2.

REPRESENTATIONS

.





Each Borrower represents and warrants to the Lenders and Administrative Agent
that:

2.1 The execution, delivery and performance of this Amendment are within each
Borrower's corporate, limited partnership or similar powers and have been duly
authorized by all necessary corporate, limited partnership or similar action
and, if required, stockholder, partnership or similar action.

2.2 This Amendment has been duly executed and delivered by each Borrower and
constitutes a legal, valid and binding obligation of each Borrower, enforceable
in accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, fraudulent conveyance, moratorium or other laws affecting
creditors' rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

2.3 The execution, delivery and performance of this Amendment by each Borrower
(a) do not require any consent or approval of, registration or filing with, or
any other action by, any Governmental Authority, except such as have been
obtained or made and are in full force and effect, (b) will not violate any
applicable law or regulation or the charter, by-laws or other organizational
documents of the Parent or any of its material Subsidiaries or any order of any
Governmental Authority, (c) will not violate or result in a default under any
indenture, agreement or other instrument binding upon the Parent or any of its
material Subsidiaries or its assets, or give rise to a right thereunder to
require any payment to be made by the Parent or any of its material
Subsidiaries, and (d) except as required under the Loan Documents, will not
result in the creation or imposition of any Lien on any asset of the Parent or
any of its material Subsidiaries, other than Liens permitted under Section 6.02.

2.4 After giving effect to the amendments and waiver herein contained, the
representations and warranties of each Loan Party set forth in the Credit
Agreement or in any other Loan Document are true and correct in all material
respects on and as of the date hereof, except to the extent such representations
and warranties are expressly limited to any earlier date (in which case such
representations and warranties shall be true and correct in all material
respects on and as of such earlier date).

2.5 After giving effect to the amendments and waiver herein contained, no Event
of Default or Default shall have occurred and be continuing.

 

ARTICLE 3.

CONDITIONS PRECEDENT

.





This Amendment shall be effective as of the date hereof when each of the
following conditions is satisfied:

3.1 This Amendment shall be executed by each of the Borrowers, the Required
Lenders, the Administrative Agent and by each Lender increasing its Revolving
Agreement under Section 2.09 of the Credit Agreement, as described in this
Amendment.

3.2 The Consent and Agreement attached hereto shall be executed by each of the
Guarantors.

3.3 The Borrowers and the Guarantors shall deliver such resolutions, officer
certificates and opinions of counsel as requested by the Administrative Agent.

3.4 A certificate, signed by a Financial Officer of the Parent, showing that
after giving effect to the increase in the Aggregate Revolving Commitments, no
Event of Default or Default shall occur, the Borrowers shall be in compliance
with all covenants in the Credit Agreement and certifying that no governmental
or nongovernmental consents, approvals, authorizations, declarations,
registrations or filings required on the part of either Borrower or any
Guarantor in connection with the increase in the Revolving Commitments
hereunder.

3.5 The Borrowers and the Guarantors shall deliver such other documents as
reasonably requested by the Administrative Agent.

 

ARTICLE 4.

MISCELLANEOUS

.





4.1 On the date hereof, the Borrowers shall pay to the Administrative Agent, for
the pro rata benefit of each Lender increasing its Revolving Commitment
hereunder, an upfront fee in an amount equal to twenty basis points on the
aggregate amount of the increase in such Lender's Revolving Commitments
implemented pursuant to this Amendment, which fees shall be distributed to such
Lenders on or within two Business Days after the date hereof.

4.2 References in the Credit Agreement or in any other Loan Document to the
Credit Agreement shall be deemed to be references to the Credit Agreement as
amended hereby and as further amended from time to time. Except as expressly
amended hereby, each Borrower agrees that the Loan Documents are ratified and
confirmed and shall remain in full force and effect and that it has no set off,
counterclaim, defense or other claim or dispute with respect to any of the
foregoing. The terms used but not defined herein shall have the respective
meanings ascribed thereto in the Credit Agreement. This Amendment may be signed
upon any number of counterparts with the same effect as if the signatures
thereto and hereto were upon the same instrument, and signatures sent by
telecopy of electronic mail message shall be enforceable as originals.

4.3 This Amendment shall be construed in accordance with and governed by the
laws of the State of New York.

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.



TESCO CORPORATION



 

 

By _/s/ Julio M. Quintana______

Name: Julio M. Quintana

Title: President & Chief Executive Officer



 

 

By __/s/ Anthony Tripodo______

Name: Anthony Tripodo

Title: Executive Vice President &

Chief Financial Officer



 

 

TESCO US HOLDING LP



By: TESCO CANADA INTERNATIONAL INC.,

its general partner



 

By _/s/ James A. Lank__________

Name: James A. Lank

Title: President



 

JPMORGAN CHASE BANK, N.A., individually and as Administrative Agent



 

By _/s/ Cynthia L. Goodman_________

Name: Cynthia L. Goodman

Title: Senior Vice President



 

JPMORGAN CHASE BANK, N.A., TORONTO BRANCH, as the Canadian Swingline Lender and
Issuing Bank to Canadian LC Obligors



 

By __/s/ Michael N. Tam_____

Name: Michael N. Tam

Title: Senior Vice President



 

 

NATIXIS



 

 

By __/s/ Louis P. Laville, III________

Name: Louis P. Laville, III

Title: Managing Director



 

 

By __/s/ Donovan C. Broussard______

Name: Donovan C. Broussard

Title: Managing Director



 

COMERICA BANK



 

 

By _/s/ Cyd Dillahunty________

Name: Cyd Dillahunty

Title: Vice President



 

 

TRUSTMARK NATIONAL BANK



 

 

By __/s/ Jeff Deutsch______________

Name: Jeff Deutsch

Title: Senior Vice President



 

 

THE BANK OF NOVA SCOTIA



 

 

 

By __/s/ Andrew Kinsey________________

Name: Andrew Kinsey

Title: Senior Credit Solutions Manager



 

 

BANK OF TEXAS, N.A.



 

 

By __/s/ Scott Silvas_____________

Name: Scott Silvas

Title: Assistant Vice President



 

 

AMEGY BANK N.A.



 

 

By ___/s/ Scott Collins_______

Name: Scott Collins

Title: Vice President



 

 

CONSENT AND AGREEMENT



As of the date and year first above written, each of the undersigned hereby:

(a) fully consents to the terms and provisions of the above Amendment and the
consummation of the transactions contemplated thereby;

(b) acknowledges and agrees that (i) each Collateral Document to which it is a
party and each other Loan Document to which it is a party are hereby ratified
and confirmed and shall remain in full force and effect, (ii) the obligations
guaranteed or secured by each Collateral Document include, without limitation
and in addition to all other obligations guaranteed or secured thereby, the
Obligations that may be incurred pursuant to the increase in the Revolving
Commitments implemented pursuant to the above Amendment and (iii) it has no
setoff, counterclaim, defense or other claim or dispute with respect to any
Collateral Document to which it is a party or any other Loan Document to which
it is a party thereto;

(c) represents and warrants to the Administrative Agent and the Lenders that:
(i) the execution, delivery and performance of this Consent and Agreement are
within each Guarantor's corporate, limited partnership or similar powers and
have been duly authorized by all necessary corporate, limited partnership or
similar action and, if required, stockholder, partnership or similar action;
(ii) this Consent and Agreement has been duly executed and delivered by each
Guarantor and constitutes a legal, valid and binding obligation of each
Guarantor, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, fraudulent conveyance, moratorium or
other laws affecting creditors' rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law, and (iii) the execution, delivery and performance of this Consent and
Agreement by each Guarantor (A) do not require any consent or approval of,
registration or filing with, or any other action by, any Governmental Authority,
except such as have been obtained or made and are in full force and effect, (B)
will not violate any applicable law or regulation or the charter, by-laws or
other organizational documents of the Parent or any of its material Subsidiaries
or any order of any Governmental Authority, (D) will not violate or result in a
default under any indenture, agreement or other instrument binding upon the
Parent or any of its material Subsidiaries or its assets, or give rise to a
right thereunder to require any payment to be made by the Parent or any of its
material Subsidiaries, and (D) except as required under the Loan Documents, will
not result in the creation or imposition of any Lien on any asset of the Parent
or any of its material Subsidiaries, other than Liens permitted under Section
6.02.

Terms used but not defined herein shall have the respective meanings ascribed
thereto in the Credit Agreement. This Consent and Agreement may be signed upon
any number of counterparts with the same effect as if the signatures thereto and
hereto were upon the same instrument, and signatures sent by telecopy of
electronic mail message shall be enforceable as originals.



TESCO CORPORATION



By __/s/ Julio M. Quintana__________________

Name: Julio M. Quintana

Title: President & Chief Executive Officer



By __/s/_Anthony Tripodo__________________

Name: Anthony Tripodo

Title: Executive Vice President &

Chief Financial Officer

TESCO US HOLDING LP



By TESCO CANADA INTERNATIONAL INC.,

its general partner



 

By _/s/ James A. Lank_________

Name: James A. Lank

Title: President



Tesco Products Ltd.



 

By __/s/ Barry E. Beierbach_____

Name: Barry E. Beierbach

Title: President



TESCO CANADA INTERNATIONAL INC.



 

By __/s/ James A. Lank_________

Name: James A. Lank

Title: President



TESCO DRILLING TECHNOLOGY INC.



 

By __/s/ Barry E. Beierbach_______

Name: Barry E. Beierbach

Title: President



TESCO DRILLING TECHNOLOGY LIMITED



 

By ___/s/ James A. Lank___________

Name: James A. Lank

Title: President



TESCO SERVICES INTERNATIONAL INC.



 

By ___/s/ James A. Lank___________

Name: James A. Lank

Title: President



TESCO GP (US) INC.



 

By _/s/ Anthony Tripodo__________

Name: Anthony Tripodo

Title: Executive Vice President



TESCO LP (US) INC.



 

By _/s/ Julio M. Quintana__________

Name: Julio M. Quintana

Title: President



TESCO HOLDING I, LP

By TESCO GP (US) Inc., its general partner



 

By __/s/ Anthony Tripodo___________

Name: Anthony Tripodo

Title: Executive Vice President



TESCO SERVICES INC.



 

By __/s/ Anthony Tripodo____________

Name: Anthony Tripodo

Title: Executive Vice President



TESCO GP (CAN) LLC



By TESCO Corporation, its sole member



By __/s/ Julio M. Quintana____________

Name: Julio M. Quintana

Title: President & Chief Executive Officer



By __/s/ Anthony Tripodo_____________

Name: Anthony Tripodo

Title: Executive Vice President &

Chief Financial Officer



 

TESCO LP (CAN) LLC



By TESCO Corporation, its sole member



By _/s/ Julio M. Quintana_____________

Name: Julio M. Quintana

Title: President & Chief Executive Officer



By __/s/ Anthony Tripodo____________

Name: Anthony Tripodo

Title: Executive Vice President &

Chief Financial Officer



TESCO HOLDING II, LP



By TESCO GP (CAN) LLC, its general partner



 

By __/s/ Julio M. Quintana_____________

Name: Julio M. Quintana

Title: President & Chief Executive Officer



TESCO CORPORATION (US)



 

By __/s/ Anthony Tripodo______________

Name: Anthony Tripodo

Title: Executive Vice President



SCHEDULE 2.01



Commitments



 

Lenders

Revolving Commitment (as of December 21, 2007 after giving effect to the First
Amendment to Amended and Restated Credit Agreement

Term Loan Commitment (as of June 5, 2007)

JPMorgan Chase Bank, N.A.



$32,000,000.00

$5,504,480.28

The Bank of Nova Scotia



$22,000,000.00

$3,000,000.00

Comerica Bank



$21,000,000.00

$3,500,000.00

Bank of Texas, N.A.



$18,000,000.00

$3,000,000.00

Trustmark National Bank



$18,000,000.00

$3,000,000.00

Amegy Bank N.A.



$18,000,000.00

$3,000,000.00

Natixis



$16,000,000.00

$4,000,000.00



TOTAL:



$145,000,000



$25,004,480.28

 

DETROIT 7-4034 1019652v3